DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-14 and 20) in the reply filed on January 6, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The references in the specification not 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim 20 is a relative term which renders the claim indefinite.  In determining the range encompassed by the term "about," one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007).  The court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).  See MPEP 2173.05(b), III, A.  In the present application the term "about" is not defined by the 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 9 recites “The adhesive composition for liquid crystal orientation according to claim 1.”  Claim 1 is not drawn to an “adhesive composition for liquid crystal orientation,” but rather is drawn to a “curable composition.”  Therefore, claim 9 fails to further limit the subject matter of claim 1.  For the purposes of examination claim 9 is curable composition according to claim 1.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12, 14, and 18 of copending Application No. 16463134.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a curable composition comprising an epoxy compound and a bisphenol type (meth)acrylate in a ratio of 100 parts by weight or less relative to 100 parts by weight of an epoxy compound.
Regarding Claim 1, 16463134 claims a curable composition comprising an epoxy compound, a bisphenol type (meth)acrylate in a ratio of 100 parts by weight or less relative to 100 parts by weight of the epoxy compound (16463134, Claim 1).
Regarding Claims 2 and 3, 16463134 claims the epoxy compound can include a bisphenol A type epoxy resin (16463134, Claims 2, 3).
Regarding Claims 4 and 5, 16463134 claims the epoxy compound comprises a bisphenol type epoxy resin having a softening point or melting point of 50oC or more, having an epoxy equivalent weight of 150 g/eq or more, and is comprised in an amount of 10 wt% or more based on 100 wt% of total epoxy compound (16463134, Claims 4, 5).
Regarding Claims 6 and 7, 16463134 claims a bisphenol A type epoxy compound having a viscosity at 25oC of 20,000 cP or less, having an epoxy equivalent weight of 300 g/eq or less, and is comprised in an amount of 10-200 parts by weight based on 100 parts by weight of total epoxy compound (16463134, Claims 6, 7).
Regarding Claim 8, 16463134 claims the bisphenol type (meth)acrylate is a compound having a bisphenol framework to which at least one (meth)acrylic functional group is linked (16463134, Claim 8).
Regarding Claim 9, 16463134 claims the bisphenol type (meth)acrylate is represented by [Formula 1] (16463134, Claim 9).
Regarding Claims 10 and 11, 16463134 claims the curable composition further comprises a phenoxy resin that is a bisphenol type phenoxy resin (16463134, Claim 1).
Regarding Claim 12, 16463134 claims the phenoxy resin has a weight average molecular weight in a range of 30,000 to 150,000 g/mol (16463134, Claim 12).
Regarding Claim 14, 16463134 claims the curable composition further comprises a radical initiator (16463134, Claim 14).
Regarding Claim 20, 16463134 claims the curable composition comprises the epoxy compound in a ratio of 10 wt% to 90 wt% (16463134, Claim 18).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 9, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (WO 2006/009308 A1, herein English language machine translation utilized for all citations).
Regarding Claims 1, Kojima teaches a curable composition comprising an epoxy resin included in an amount of 90-200 parts by weight, a bisphenol-type (meth)acrylate resin in an amount of 100 parts by weight, and a photo-radical initiator (Kojima, Pgs 1-5).  Kojima discloses a ratio of bisphenol-type (meth)acrylate resin to epoxy resin that overlaps with the claimed ratio, and therefore, establishes a prima facie case of obviousness over the claimed ratio (see MPEP 2144.05, I).
Regarding Claim 2, Kojima further teaches the epoxy compound is a novolac type epoxy resin (Kojima, Pg 3). 
Regarding Claim 3, Kojima further teaches the epoxy compound can include a bisphenol A type diglycidyl ether epoxy resin (Kojima, Pgs 3, 6-7).
Regarding Claim 8, Kojima further teaches the bisphenol-type (meth)acrylate resin is a compound having a bisphenol structure that is fully or partially esterified to 
Regarding Claim 9, Kojima further teaches the bisphenol-type (meth)acrylate resin can be bisphenol A type diglycidyl ether diacrylate that completely satisfies Formula 1 of claim 9 (Kojima, Pgs 2-3, 6-7).
Regarding Claim 13, Kojima further teaches the curable composition comprises a cationic polymerization initiator (Kojima, Pgs 4-5).
Regarding Claim 14, Kojima further teaches the curable composition comprises a photo-radical initiator (Kojima, Pgs 2-4).
Regarding Claim 20, Kojima further teaches the epoxy compound is included in an amount of 90-200 parts by weight relative to 100 parts by weight of the bisphenol-type (meth)acrylate resin, 1-30 parts by weight of photo-radical initiator, and 1-100 parts by weight of the latent thermosetting agent (heat curing agent) (Kojima, Pg 2-5).  The epoxy compound is included in an amount of 90-200 parts by weight relative to 302(200+100+1+1) to 320(90+100+30+100) parts by weight of total curable composition to yield a content range of (90/320)*100= 28.1 wt% to (200/302)*100= 66.2 wt%.  Kojima’s epoxy compound is completely encompassed within the claimed range of 10-90 wt%, and therefore, satisfies the claimed range (see MPEP 2131.03, II and MPEP 2144.05, I).
Claims 4-7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (WO 2006/009308 A1, herein English language machine translation utilized for all citations) as applied to claim 1 above, and in further view of Kim et al. (WO 2016/175611 A1, herein US 2017/0198182 A1 utilized as English language equivalent).
Regarding Claim 4, Kojima teaches the curable composition as discussed above for claim 1.  Kojima teaches the curable resin is for an adhesive for display devices (Kojima, Pgs 1-2).  Kojima teaches the epoxy compound can include bisphenol type epoxy resins (Kojima, Pgs 3, 6-7).
Kojima remains silent regarding the epoxy compound comprising a bisphenol type resin having a softening point/melting point of 50oC or more and an epoxy equivalent of 150 g/eq or more.
Kim, however, teaches a curable adhesive composition for electronic devices (Kim, [0003], [0050]-[0051]).  Kim teaches the curable adhesive composition comprises an epoxy compound, a (meth)acrylate-based resin having an epoxy functional group, and a curing agent (Kim, [0011]-[0026]).  Kim further teaches that the epoxy compound comprises a liquid epoxy resin and a solid epoxy resin, where the solid epoxy resin includes bisphenol-based epoxy resins, has a softening point of 50-120oC, and an epoxy equivalent weight of 100-1000 (Kim, [0013]-[0022], [0070]-[0073]).  Kim’s solid epoxy resin epoxy equivalent weight range of 100-1000 substantially overlaps with the claimed range of 150 or more, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since Kojima and Kim both disclose substantially similar curable compositions comprising bisphenol-based epoxy resins, (meth)acrylate-based resins having an epoxy functional group, and curing agents for electronic devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Kim’s epoxy compound (comprising a liquid epoxy resin and a solid epoxy resin) as Kojima’s epoxy compound to yield a curable composition that has a 
Regarding Claim 5, modified Kojima further teaches the solid epoxy resin includes bisphenol-based epoxy resins, has a softening point of 50-120oC, an epoxy equivalent weight of 100-1000, and is comprised in an amount of 10-1000 parts by weight relative to 50-150 parts of liquid epoxy resin (Kim, [0013]-[0022], [0062], [0070]-[0073], [0081]).  The solid epoxy resin is included in an amount of 10/(10+150)= 6.25 wt% to 1000/(1000+50)= 95.24 wt%.  Modified Kojima’s solid epoxy content range overlaps with the claimed range of 10 wt% or more, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claims 6 and 7, modified Kojima further teaches the epoxy compound (comprising the liquid epoxy resin and solid epoxy resin) includes liquid bisphenol-based epoxy resins, includes compounds having a viscosity of 500-2000 mPa*s at 25oC and having an epoxy equivalent weight of 100-1000, and is comprised in an amount of 50-150 parts by weight relative to 10-1000 parts of solid epoxy resin (Kim, [0013]-[0022], [0060]-[0065], [0081]).  The liquid epoxy resin is included in an amount of 50/(50+1000)=  4.76 wt% to 150/(150+10)= 93.75 wt%.  Modified Kojima’s liquid epoxy content range overlaps with the claimed range, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 10, Kojima teaches the curable composition as discussed above for claim 1.  Kojima teaches the curable resin is for an adhesive for display 
Kojima remains silent regarding a phenoxy resin.
Kim, however, teaches a curable adhesive composition for electronic devices (Kim, [0003], [0050]-[0051]).  Kim teaches the curable adhesive composition comprises an epoxy compound, a (meth)acrylate-based resin having an epoxy functional group, a curing agent, and a phenol (phenoxy) resin (Kim, [0011]-[0026], [0035], [0060], [0066]-[0069], [0081]-[0083], [0152]-[0155], Table 1).  While Kim discloses a phenol resin, Kim utilizes this resin as a curing agent with other epoxy resins to form a matrix that yields controllable glass transition temperature, higher tensile modulus, and excellent adhesive strength (Kim, [0062]-[0069]); Kim further teaches if too many non-reacted phenol groups are present after curing, then hygroscopicity will increase (Kim, [0083], [0086]).  One of ordinary skill in the art would readily understand that Kim’s phenol resins undergo curing that reacts phenol groups and yields phenoxy linkages (Kim, [0083], [0086], see MPEP 2143).  Therefore, Kim’s cured phenol resins are considered to satisfy the claimed phenoxy resin (see MPEP 2143).
Since Kojima and Kim both disclose substantially similar curable compositions comprising bisphenol-based epoxy resins, (meth)acrylate-based resins having an epoxy functional group, and curing agents for electronic devices and Kojima suggest included other resin additives, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Kim’s phenol (phenoxy) resin into Kojima’s curable composition to achieve desirable viscosity, high elasticity, 
Regarding Claim 11, modified Kojima further teaches the phenol (phenoxy) resin is a bisphenol type phenoxy resin (Kim, [0152]-[0155], Table 1).
Claims 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (WO 2006/009308 A1, herein English language machine translation utilized for all citations) as applied to claim 1 above, and in further view of Kim et al. (US 2009/0197020 A1, herein Kim’020).
Regarding Claim 10, Kojima teaches the curable composition as discussed above for claim 1.  Kojima teaches the curable resin is for an adhesive for display devices (Kojima, Pgs 1-2).  Kojima teaches the curable composition can comprise other resin additives (Kojima, Pg 5).
Kojima remains silent regarding a phenoxy resin.
Kim’020, however, teaches a resin for optical electronic devices comprising a phenoxy resin (Kim’020, [0001], [0009]-[0015], [0029]-[0044]).
Since Kojima and Kim’020 both disclose resin compositions for electronic devices and Kojima suggest included other resin additives, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Kim’020’s phenoxy resin into Kojima’s curable composition to achieve excellent heat resistance, durability, processability, optical transparency, low haze, and mechanical strength as taught by Kim’020 (Kim’020, [0001], [0009], [0014]-[0015], [0042]-[0043], see MPEP 2143).
Regarding Claim 11, modified Kojima further teaches the phenoxy resin is a bisphenol type phenoxy resin (Kim’020, [0029]-[0043], Formula 6).

    PNG
    media_image1.png
    96
    345
    media_image1.png
    Greyscale

Kim’020 - Formula 6
Regarding Claim 12, modified Kojima further teaches the phenoxy resin has a number average molecular weight in the range of 1,500 to 2,000,000 g/mol (Kim, [0152]-[0155], Table 1).  Although modified Kojima discloses a number average molecular weight and not a weight average molecular weight, modified Kojima’s range is broad enough to encompass the entire claimed range of 30,000 to 150,000 g/mol that one of ordinary skill in the art would readily understand that modified Kojima’s number average molecular weight range would necessarily include embodiments within the claimed weight average molecular weight range.  Therefore, modified Kojima’s range is considered to establish a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I, see MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782